    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 1 of 16 PageID #:68




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


FEDERAL DEPOSIT INSURANCE                            )
CORPORATION AS RECEIVER FOR THE                      )
NATIONAL REPUBLIC BANK OF CHICAGO,                   )
                                                     )
                              Plaintiff              )       No. 19-cv-6917
                      v.                             )
                                                     )       Judge Robert M. Dow, Jr.
HIREN PATEL,                                         )
                                                     )
                              Defendant              )
                                                     )

                 REPLY MEMORANDUM OF DEFENDANT HIREN PATEL
                        IN SUPPORT OF MOTION TO DISMISS

       Defendant Hiren Patel (“Patel”) respectfully submits the following reply memorandum in

support of his motion to dismiss Plaintiff FDIC’s Complaint.

                                          INTRODUCTION

       This case, in which the FDIC seeks to require Patel to return dividends he received as the

owner of the Bank’s holding company, is not the typical case brought by the FDIC as receiver of

a failed bank against former officers and directors. In the typical case, the FDIC claims that

director and officer defendants breached fiduciary duties in the underwriting, approval, or

monitoring of loans that went bad, or in approving imprudent dividend distributions to

themselves in the face of knowledge of materially misstated financial statements. In this case,

the FDIC is suing the owner of the Bank, who had no role in underwriting, approval, or servicing

of loans, no role in preparing the Bank’s call reports, and as owner had no incentive to allow the

Bank to make bad loans in any event. But the allegedly bad loans are still the linchpin of the

FDIC’s case, because the FDIC says that Patel deliberately misled the Board about the loan
    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 2 of 16 PageID #:69




portfolio, and if he had not, the Board would not have awarded him dividends (that would be

used to pay income taxes).

       That claim depends on the FDIC establishing undisclosed deficiencies in the loan

portfolio sufficient to render the Bank’s financial statements materially misstated and the

dividends improper. Because the gravamen of its complaint is allegedly fraudulent conduct, the

FDIC has to allege with particularity what Patel said or did not say about the loans, what he

knew but did not disclose, when these events occurred, how the loan portfolio was deficient, and

how the financial statements were materially misstated. The FDIC’s brief makes clear, however,

that its Complaint lacks sufficient specificity to state a claim. Isolated allegations about a few

loans that lack adequate specificity as to time and how the alleged information about those loans

resulted in the alleged loss, do not state a claim that the Bank’s loan portfolio, as reflected in the

Bank’s financial statements, did not support the Board’s dividend decisions.

       The half-hearted effort to demonstrate that the Complaint pleads fraud with particularity

by focusing on just a few loans comes after the FDIC’s argument that it has no obligation to so

plead. That argument is based on an unreasonable interpretation of the word “conceal.” More

importantly, the only fair reading of the Complaint is that it alleges that Patel intentionally

misled the Board to its detriment. In fact, given the paucity of allegations beyond the handful of

“sample” loans, and the implausibility of any owner of a bank acting as the FDIC says Patel did,

the Complaint does not even pass the plausibility test under Rule 8.

       Next the FDIC attempts to rewrite the unjust enrichment claim in Count Two as a claim

based on “mistake” and not fraudulent conduct, even though the word “mistake” does not appear

in that count. That count is instead clearly premised on the same “misconduct” that is alleged in

connection with the breach of fiduciary duty claim. Finally, as to the money had and received



                                                   2
     Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 3 of 16 PageID #:70




claim, the FDIC argues that it need not plead that the Bank was compelled to declare the

dividends. The FDIC’s argument is based on the voluntary payment doctrine, which is

inapplicable here because it applies only in the context of a “claim of right,” which is

inapplicable to Patel’s request for dividends. Moreover, the FDIC has not established that a

money had and received claim is available under the facts alleged here.

                                            ARGUMENT

I.      THE COMPLAINT FAILS TO STATE A CLAIM FOR BREACH OF
        FIDUCIARY DUTY.

        A.      The Breach of Fiduciary Duty Claim Sounds in Fraud.

        As this Court stated in Sequel Capital, LLC v. Pearson, 2010 WL 3894209, at *7 (N.D.

Ill. Sept. 30, 2010), “[t]he law in this Circuit is well-settled that the applicability of Rule 9(b)’s

heightened pleading standard turns not on the title of the claim but on the underlying facts

alleged in the complaint.” (Citing Borsellino v. Goldman Sachs Group, Inc., 477 F.3d 502, 507

(7th Cir. 2007)). The FDIC’s opening brief demonstrated that both the breach of fiduciary duty

claim and the unjust enrichment claim sound in fraud. The Complaint repeatedly asserted that

Patel “concealed” from his fellow directors “material facts about the loans,” “concealed the true

condition” of the loan portfolio, “concealed losses and impairments,” and “procured the

dividends” through “wrongful conduct.” Def. Br. at 8.

        Although those assertions clearly allege fraudulent conduct by Patel, the FDIC now tries

to walk those allegations back by stating that the Complaint “at times uses ‘conceal’ instead of

‘failed to disclose’” and suggesting that the Merriam Webster “legal” definition of “conceal”

includes “fail to disclose … especially in violation of a duty to disclose.” Pl. Br. at 4. First, far

from “at times” using “conceal” instead of “failed to disclose,” the 12-page complaint uses

“conceal” ten times and “failed to disclose” never. Moreover, the full Merriam Webster “legal”


                                                   3
    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 4 of 16 PageID #:71




definition includes “to prevent disclosure of or fail to disclose …”; “to place out of sight”; “to

prevent or hinder recognition, discovery, or recovery of.” The primary Merriam Webster

definition also includes “to prevent disclosure or recognition of; to place out of sight.” See

https://www.merriam-webster.com/dictionary/conceal. The Dictionary.com definition is “to

hide; withdraw or remove from observation; cover or keep from sight; to keep secret; to prevent

or avoid disclosing or divulging.” See https://www.dictionary.com/browse/conceal. All of those

definitions embody intentional conduct. Moreover, the Complaint nowhere suggests that Patel’s

alleged conduct was anything other than intentional. The only conclusion that a reasonable

reader of the Complaint could reach is that the FDIC contends that Patel deliberately misled the

Board in order to receive dividends. That is a claim that sounds in fraud.

       The cases that the FDIC cites do not support its argument to the contrary. Wheeler v.

Assurant Specialty Prop., 125 F. Supp. 3d 834, 840 (N.D. Ill. 2015), is nothing like this case. In

Wheeler, the language quoted by the FDIC related to a breach of contract claim. The court noted

that plaintiff “alleges the existence of an insurance contract that he claims was breached when

ASIC refused to fully compensate him for damage he maintains is covered under the policy.”

The court noted that such claim was a “classic claim for breach of an insurance policy,” and that

the “mention” of deception in that claim did not turn it into a claim governed by Rule 9(b). That

is a far cry from this case, where the only conduct alleged sounds in fraud.

       In Levy v. Young Adult Inst., Inc., 103 F. Supp. 3d 426 (S.D.N.Y. 2015), the district court

adopted the magistrate’s recommended opinion holding that the plaintiff did not need to plead a

breach of fiduciary duty claim with particularity. In doing so, however, the district court

declined to reach that “potentially thorny question,” because even if Rule 9(b) applied, the claim

satisfied it. Id. at 431. The magistrate’s decision in Levy recognized that although a superficial



                                                  4
    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 5 of 16 PageID #:72




reading of the claim at issue suggested that it sounded in fraud, the complaint lacked allegations

that “demonstrate that the gravamen of YAI's claim sounds in fraud.” The plaintiff did not allege

that defendant made misrepresentations to induce a particular action by the Board or that the

Board relied on any misrepresentations. Thus, “missing from [plaintiff’s] allegations are the

types of causal links essential to showing fraud.” Id. at 446. Again, the FDIC’s case is

completely different. It alleges that Defendant concealed facts inducing the Board to act, and the

Board did.

       The FDIC asserts that this Court’s Sequel decision does not support Patel’s motion

because this Court denied the defendant’s motion to dismiss. The FDIC notes that the Court

“confirmed that fraud and scienter are not necessary elements of breach of fiduciary duty claims

and that the key inquiry is whether the complaint asserts fiduciary duty claims that are not

‘premised upon a course of fraudulent conduct.’” Pl. Br. at 5, quoting Sequel, 2010 WL

3894209 at *7. The FDIC does not acknowledge that this Court specifically held (1) that third-

party plaintiffs’ claims included breach of fiduciary duty claims that did sound in fraud, (2) that

the third-party plaintiffs had not pleaded them with particularity, and (3) that they “therefore

cannot maintain a claim based on that conduct.” Sequel, 2010 WL 3894209 at *7.

       Further, the FDIC’s citation to cases with the unremarkable holding that plaintiffs do not

have to plead with particularity if their breach of fiduciary duty claims do not sound in fraud are

irrelevant here. The FDIC quotes the Seventh Circuit’s decision in Kennedy v. Venrock Assocs.,

348 F.3d 584, 593 (7th Cir. 2003), a claim for violation of the securities laws, in which the court

stated that “Plaintiffs don’t have to charge fraud in a case such as this in order to state a claim.”

(Emphasis in original). In explaining that comment, the court asked whether plaintiffs “are

charging fraud, and fraud alone? For if not, Rule 9(b) falls out of the picture,” because



                                                  5
     Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 6 of 16 PageID #:73




“[n]egligent omission of material information from a proxy statement violates … federal

securities law.” Here the only theory alleged sounds in fraud.1

        None of the other cases that the FDIC cites helps its cause. In Aviation Advisers Int’l,

Inc. v. TransAmerica Inv. Grp., No. 8:09-cv-588-T23TGW, 2010 WL 2643523, at *1 (M.D. Fla.

June 30, 2010), the issue of whether the breach of fiduciary duty claim was governed by Rule

9(b) was not raised. In Pension Comm. of the Univ. of Montreal Pension Plan v. Banc of Am.

Sec., LLC, 446 F. Supp. 2d 163, 196 (S.D.N.Y. 2006), the court merely recognized that Rule 8(a)

and not Rule 9(b) applies to breach of fiduciary duty claims that allege conduct not amounting to

fraud, such as “breach of a duty of care, disclosure, or loyalty.” See also Llano Financing

Group, LLC v. Smith, No. 15 C 7689, 2016 WL 4063174, at *8 (N.D. Ill. July 29, 2016)

(defendants conceded that Rule 9(b) did not apply to plaintiff’s negligent misrepresentation

claim). In Howell v. Motorola, Inc., 337 F. Supp. 2d 1079, 1089 (N.D. Ill. 2004), the court held

that a failure to disclose material information was not subject to Rule 9(b) because the claim was

based on the contention that “Defendants negligently misrepresented and failed to disclose

material information.” (Emphasis in original). No such claim of negligent misrepresentation is

made here.

        Patel conceded in his opening brief that this Court recognized in Sequel that fraud is not a

necessary element of a breach of fiduciary duty claim and that a claim that makes allegations that

do not sound in fraud can survive a motion to dismiss without regard to Rule 9(b). Sequel, 2010

WL 3894209, at *7; Def. Br. at 13. As Defendant pointed out, however, the FDIC’s claims here



1
 Similarly, in Petro-Diamond v. SCB & Assocs., No. SACV1201893CJCANX, 2013 WL 12138723, at
*4 (C.D. Cal. Apr. 11, 2013), the court noted that “[n]one of the allegations against SCB that form the
bases of Petro-Diamond's claims for breach of fiduciary duty and professional negligence specifically
allege fraud or allege facts that would constitute fraud under California law.”


                                                    6
    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 7 of 16 PageID #:74




are based entirely on Patel’s alleged efforts to mislead the Board and to conceal losses from it. If

the FDIC’s fraud-based breaches of fiduciary duties are removed, the FDIC has not articulated

any other theory by which Patel breached his fiduciary duties and is obligated to return dividends

that he received. The FDIC’s only response to that argument is the erroneous assertion that its

claims do not in fact sound in fraud. See pp. 3-4, supra.

       B. The Complaint Does Not Satisfy Rule 9(b).

       The FDIC argues that the Complaint nevertheless complies with Rule 9(b). The FDIC

focuses on the specific loans that the Complaint discusses as “examples” of loan deficiencies or

impairments that Patel allegedly concealed from the Board. The FDIC’s brief, however, merely

repeats what the Complaint says and conclusorily asserts that what the Complaint says satisfies,

as to “each of Patel’s failures to disclose,” the “who, what, when, where” requirements of Rule

9(b) articulated by the Seventh Circuit in DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir.

1990). See Pl. Br. at 6-7. The FDIC, however, ignores the “how” element of the DiLeo test and

ignores Defendant’s arguments about what was missing from the Complaint regarding those

loans. See DiLeo, 901 F.2d at 627; Def. Br. at 10-11. That includes how the conduct regarding

the specific loans had any impact on the OCC’s conclusion regarding reserves or the Bank’s

decision as to charge-offs or increases in the loan loss provision relating to those loans, why the

hotel interests had no value either in June 2014 or 18 months earlier when the dividends were

declared, how Patel knew that at the time, or what he said about it.

       The FDIC argues that Patel’s role or lack of a role in the underwriting or approval of the

loans is irrelevant because its claims are not based on making bad loans. Pl. Br. at 7. Given that

the claims depend on the allegations that Patel misled the Board about the loans, Patel’s role in

those loans, what he knew and how he knew it, what he said, when he said it, and what he did

not say are all surely important and highly relevant elements of the FDIC’s fraud-based claims.
                                                 7
    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 8 of 16 PageID #:75




Moreover, the FDIC cannot on the one hand argue that Patel’s role – which would form the basis

of what he knew and how and when he knew it – is irrelevant and at the same time argue that the

undisclosed facts should have been disclosed in the original credit memoranda in which Patel

had no role. See Pl. Br. at 8. As for the FDIC’s argument that “the standard to state a fraudulent

omission claim under Rule 9(b) is more relaxed than the typical fraud claim,” Pl. Br. at 6,

quoting Fullerton v. Corelle Brands, LLC, No. 18-CV-4152, 2019 WL 4750039, at *9 (N.D. Ill.

Sept. 30, 2019), the Fullerton court nevertheless stated that “[t]o plead fraudulent omission,

Plaintiffs must allege details regarding the who, what, when, where, and how.” Id.

       In particular, with regard to the Jersey Gardens loan, the Complaint does not specify any

role that Patel had in the 2008 approval of the loan, anything that he told the Board about the

loan or any constructions delays, what he knew about such delays, or any statements he made

regarding the status or value of the loan that were misleading or concealed the true state of

affairs. As for the Pruthvi loan, the Complaint alleges no facts regarding the cause of the loan

allegedly going bad, when it went bad, what Patel knew about that, when he knew it, what he

concealed from the Board, or when. The FDIC has no response to the argument that the

Complaint is silent as to whether the borrower acknowledged the Bank’s rights in documents

providing the second lien, even though such documents are enforceable in the absence of a UCC

filing. Finally, the Complaint’s allegation that Patel ordered or authorized “other conduct” that

resulted in NRB’s “books and records understating loan losses and impairments on loans to

Norcross and Sterling,” Compl. ¶ 15, is unsupported by allegations as to what constituted “other

conduct,” the amounts of allegedly improper payments, or whether any such amounts had a

material impact on the creditworthiness of the loans to Sterling or Norcross or what Patel said or

did not say about that topic. See Def. Br. at 9-10.



                                                 8
    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 9 of 16 PageID #:76




       Even if the FDIC had pleaded with particularity as to the three “example” loans, that

would not be enough. The FDIC concedes that it has not asserted a claim that those specific

loans were bad, inappropriate, or improvidently made, approved or serviced – the typical claim

made by the FDIC as receiver against officers and directors. See Pl. Br. at 7. Rather, this is a

claim about Defendant allegedly withholding information about the loan portfolio as part of his

efforts to induce the Board to declare dividends. The FDIC makes no effort to plead that the true

facts about those three loans would have been enough on their own to establish that the Bank’s

“books and records” were misstated as a result of Patel’s conduct sufficient to mislead the Board

into believing that dividends were appropriate under the IMCRs. See Compl. ¶¶ 20, 22. Nor are

there any allegations establishing that the alleged misstatements about the specific loans actually

resulted in the declaration of dividends and that these alleged misstatements made any difference

in the Board’s dividend decisions at the time of those decisions.

       Indeed, the FDIC recognizes as much by including allegations that NRB had to charge

off $20 million in loans as of December 31, 2012 (half relating to Sun Loans and half to

unspecified loans), or later increased the loan loss provision to $40.6 million (only $12 million of

which involved unspecified Sun-related loans and the rest entirely unspecified). Id. ¶¶ 23-24.

The Complaint alleges that it was not only losses and impairments for the example loans, but

unspecified losses on unspecified loans as well that showed that the dividends violated the

IMCRs. See Compl. ¶ 24 (“[b]ased on the discovered losses and impairments, NRB’s books and

records showed that it had violated the IMCR’s”).

       As Patel demonstrated in his opening brief, the FDIC makes those sweeping allegations

that go far beyond either the three specific loans without any specificity whatsoever, such as why

they were deficient, what role Patel had in them, how he misled the Board about them, or even



                                                 9
    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 10 of 16 PageID #:77




what he knew or should have known about them. Most importantly, the Complaint does not

allege facts about what statements, misstatements, or omissions Patel made as to any of those

unspecified loans, when he made them, what caused the write-offs or increased reserves, or why

Patel’s conduct with respect to such write-offs or reserves was wrongful. See Def. Br. at 11-12.

The FDIC has no response to that argument. Without such particularized allegations, the

Complaint does not satisfy Rule 9(b). When, as here, the claims are not based simply on the

losses from “bad” loans, providing “examples” of such loans is not enough.

       As for the next step in the sequence, the allegations concerning dividends, Patel pointed

out that the FDIC’s theory depends upon the allegedly misstated call report – the September 30,

2012 report – that the Board relied upon to declare dividends but alleges that a different call

report, the December 31, 2012 report, was the one that was restated. Compl. ¶¶ 19-24; Def. Br.

at 12. The FDIC has no explanation for that anomaly. Patel also pointed out that the FDIC’s

theory that Patel intentionally misled the Board in order to receive dividends makes no sense,

because no one would engage in that scheme in order to inflate the Bank’s income to get

dividends that would simply be paid to the IRS as taxes. The FDIC responds by rewriting the

Complaint, asserting that it “is not claiming that Patel misled the Board for the purpose of

receiving dividends.” Pl. Br. at 7. The Complaint alleges, however, that Patel breached his

fiduciary duties by “[s]eeking and obtaining approval of the payment of dividends from his

fellow directors while concealing losses and impairments in the loan portfolio.” Compl. ¶ 34(c).

Count Two alleges that “Patel procured the dividends through means, including wrongful

conduct, that would make it unjust to permit Patel to retain the proceeds.” Id. ¶ 37.

       The FDIC also responds that it does not have to plead “why Patel failed to disclose

information to the Board.” Pl. Br. at 7 (emphasis in original). Defendant’s opening brief cited a



                                                 10
      Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 11 of 16 PageID #:78




seminal Seventh Circuit case regarding Rule 9(b) – the case that the FDIC cites for the test of

what should be pleaded under Rule 9(b) – that addressed that very issue. See p. 7, supra; Def.

Br. at 12. In DiLeo v. Ernst & Young, 901 F.2d at 629, the Seventh Circuit held that a complaint

was fatally flawed under Rule 9(b). In holding that the plaintiff had offered no reason to infer

that the defendant possessed the necessary mental state, the court stated that “[p]eople sometimes

act irrationally, but indulging ready inferences of irrationality would too easily allow the

inference that ordinary business reverses are fraud. One who believes that another has behaved

irrationally has to make a strong case.” Id. at 629. The FDIC’s brief makes no effort to

demonstrate that its complaint alleges a “strong case” as to why Patel would behave in such an

irrational fashion. The FDIC has had ample time to find and allege such a case if one existed.

         C.     The Breach of Fiduciary Duty Claim Does Not Satisfy Rule 8.

         The Complaint does not satisfy the plausibility requirements of Rule 8. The Complaint

makes only conclusory allegations about the loan portfolio’s deficiencies upon which the claims

depend. The FDIC makes no effort to allege why an owner of the Bank – who had no role in

underwriting or approval – would or did engage in misconduct regarding loans or what he told

the Board about them to supposedly induce the Board to declare dividends that would be used to

pay taxes in any event. That is a speculative claim that is not plausible under Rule 8.

II.      COUNT TWO, FOR UNJUST ENRICHMENT, STANDS OR FALLS WITH
         PLAINTIFF’S BREACH OF FIDUCIARY DUTY CLAIM.

         Patel’s opening brief argued that the unjust enrichment claim in Count Two is predicated

on the same allegations of fraudulent conduct upon which the breach of fiduciary duty claim

rests and should be dismissed for the same reasons. See Def. Br. at 14. In response, the FDIC




                                                 11
       Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 12 of 16 PageID #:79




attempts to rewrite Count Two to argue that it is based on a “mistake of fact.”2 The word

“mistake” is missing from Count Two. Moreover, as with the breach of fiduciary duty claim, no

reasonable reader could conclude that “mistake” is the gravamen of Count Two, or that Count

Two is based on any theory other than fraudulent conduct. It alleges that Patel “procured the

dividends through means, including wrongful conduct,” Compl. ¶ 37, and that he “concealed

losses and impairments from other Board members.” Id. ¶ 38. That is a claim sounding in fraud,

not mistake.3 Even if the FDIC had pleaded mistake, Rule 9(b) also applies to averments of

“mistake,” and the Complaint does not satisfy that rule, given that it does not even mention

mistake in the context of the unjust enrichment claim. See Rule 9(b); Illinois Nat. Ins. Co. v.

Wyndham Worldwide Operations, Inc., 653 F.3d 225, 232 (3d Cir. 2011) (applying Rule 9(b) to

a claim of mistake).

    III.   COUNT THREE DOES NOT STATE A CLAIM FOR MONEY HAD AND
           RECEIVED.

           Defendant’s opening brief demonstrated that the FDIC did not allege the elements of a

money had and received claim, namely that “(1) the plaintiff was compelled to pay money to the

defendant, (2) the defendant had no legal right to demand the money, and (3) payment was

necessary to avoid an injury to his business, person or property.” Butitta v. First Mortg. Corp.,



2
 The only case that the FDIC cites in connection with its “mistake of fact” unjust enrichment theory is
Tummelson v. White, 2015 IL App. (4th) 150151, ¶ 27, where the court stated in dicta that unjust
enrichment could apply “if a benefit were conferred … by mistake.” Tummelson did not involve a benefit
conferred by mistake.
3
 In Cleary v. Philip Morris Inc., 656 F.3d 511, 516 (7th Cir. 2011), the Seventh Circuit addressed the
uncertainty as to whether an unjust enrichment claim is an independent cause of action under Illinois law.
Defendant cited Cleary because the court noted that an unjust enrichment claim arises when a defendant
unjustly retains a benefit because of some improper conduct that simultaneously gives rise to another
cause of action. When that is the case, as it is here, the unjust enrichment claim and the related claim,
arising from the same allegedly improper conduct, rise or fall together. See id. at 517 (citing Ass’n
Benefit Servs. v. Caremark Rx, Inc., 493 F.3d 841, 855 (7th Cir. 2007)).


                                                   12
    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 13 of 16 PageID #:80




218 Ill. App. 3d 12, 15 (1st Dist. 1991); Dvorak v. St. Clair Cty., Illinois, 2018 WL 1532793, at

*11 (S.D. Ill. Mar. 29, 2018). See Def. Br. at 14-15. In response, the FDIC’s brief addresses

only the first element – compulsion – and argues that it was not required to allege that the Bank

was compelled to pay the dividends. The FDIC bases that argument on several cases that

address the “voluntary payment doctrine” and whether a “mistake of fact” is an exception to that

doctrine. The Illinois Supreme Court defined the voluntary payment doctrine as a rule that

            money voluntarily paid under a claim of right to the payment and with
            knowledge of the facts by the person making the payment cannot be
            recovered back on the ground that the claim was illegal. It has been
            deemed necessary not only to show that the claim asserted was unlawful,
            but also that the payment was not voluntary; that there was some
            necessity which amounted to compulsion, and payment was made under
            the influence of such compulsion.

King v. First Capital Fin. Servs. Corp., 215 Ill. 2d 1, 27–28 (2005) (emphasis added); see also

McIntosh v. Walgreens Boots All., Inc., 2019 IL 123626, ¶¶ 24-31 (application of voluntary

payment doctrine to consumer fraud claim). The FDIC argues that that doctrine excuses the

FDIC from pleading compulsion in the context of a mistake of fact. As is clear from the very

passage quoted by the FDIC in support of that argument, that doctrine only applies to a payment

made under a claim of right:

            The rule is that in the absence of fraud, misrepresentation, or mistake of
            fact money voluntarily paid under a claim of right to the payment, with
            full knowledge of the facts by the person making the payment, cannot be
            recovered unless the payment was made under circumstances amounting
            to compulsion.

Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 497 (1994) (emphasis added).

       Thus, under the voluntary payment doctrine a mistake of fact may excuse the obligation

to show compulsion, but only if the payment was made under a claim of right. The question

whether a mistake of fact excuses the requirement to allege compulsion in this case is therefore

not answered by reference to the voluntary payment doctrine, because that doctrine applies only

                                                13
    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 14 of 16 PageID #:81




in the context of a “claim of right.” In addition, the elements of a money had and received claim

– plaintiff was compelled to make the payment, defendant demanded it, and there was a

necessity for plaintiff to make it – all indicate that that cause of action also applies in the context

of a payment made under a claim of right. Indeed, the cases that the FDIC cites regarding

mistakes of fact deal with a claim of right. See, e.g., Illinois Graphics (workers compensation

claim); McIntosh (collection of bottled water tax); King (fees for preparation of mortgage

documents); Bank of Naperville v. Catalano, 86 Ill. App. 3d 1005, 1008 (2d Dist. 1980) (action

to recover excess of amount owed to depositor); Wolf v. Beaird, 123 Ill. 585, 590-91 (1888)

(claim against an estate); W. Frankfort Bank & Tr. Co. v. Barretti, 206 Ill. App. 261 (4th Dist.

1917) (action to recover money erroneously credited to depositor). The FDIC does not allege in

Count Three or anywhere else in the Complaint that Patel made a claim of right to the dividends.

Indeed, the FDIC alleges the contrary – that Patel “requested” the dividends. Compl. ¶¶ 19, 21.

Accordingly, the FDIC has not established that it is excused from alleging the first element of a

money had and received claim or that such a claim could be available here.

        Further, the FDIC ignores the third element of such a claim – that payment was necessary

to avoid an injury to plaintiff’s business, person or property. See Buttita, 218 Ill. App. 3d at 15;

Def. Br. at 14-15. The FDIC instead responds to Butitta by claiming that “the court specifically

noted that plaintiffs did not allege that they were misled as to any material fact.” Pl. Br. at 9,

citing Butitta, 218 Ill. App. 3d at 19. The Butitta court’s statement to that effect, however,

relates to discussion of a different claim, a claim for violation of the Illinois Consumer Fraud and

Deceptive Business Practices Act. The court’s statement had nothing to do with the money had

and received claim. The court does not say that the money had and received claim would not

have been dismissed if plaintiffs had alleged that they were misled as to a material fact. The



                                                  14
    Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 15 of 16 PageID #:82




Illinois appellate court instead affirmed dismissal of that claim because plaintiffs did not

adequately plead that payment was necessary to avoid an injury to their business, person or

property. Id. at 16. The FDIC has not pleaded that element of the claim or addressed it in its

brief.

         Finally, if, contrary to the Complaint’s characterization of Count Three as a money had

and received claim (repeated in its brief), the FDIC is asserting a standalone “mistake of fact”

claim, it should have done so in the Complaint. Such a claim, like the unjust enrichment claim,

would be subject to Rule 9(b). In any event, the FDIC cannot amend its complaint via its brief

opposing a motion to dismiss. See Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107

(7th Cir. 1984).

                                          CONCLUSION

         For the foregoing reasons, Defendant respectfully requests that this Court dismiss the

FDIC’s Complaint with prejudice.


February 5, 2020                              Respectfully submitted,

Nancy A. Temple                               s/ Jeffrey R. Tone_
ntemple@kattentemple.com                        Jeffrey R. Tone
Jeffrey R. Tone                                 One of the Attorneys for
jtone@kattentemple.com                          Defendant Hiren Patel
Katten & Temple LLP
209 S. LaSalle St., Suite 950
Chicago, IL 60604
(312) 663-0800




                                                 15
   Case: 1:19-cv-06917 Document #: 22 Filed: 02/05/20 Page 16 of 16 PageID #:83




                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that he properly provided through the Court’s
electronic filing system a copy of the Reply Memorandum of Defendant Hiren Patel in
Support of Motion to Dismiss to the below-named counsel of record on February 5, 2020:

 Stuart Tonkinson                Christine Hsu                 Monica Maria Tynan
 3501 Fairfax Avenue,            3501 Fairfax Avenue,          300 South Riverside Drive,
 Room B-7052                     Room B-7054                   Suite 1700
 Arlington VA 22226              Arlington VA 22226            Chicago IL 60606
 703-562-2490                    703-516-5046                  312-382-6555
 jtonkinson@fdic.gov             chsu@fdic.gov                 mtynan@fdic.gov




Nancy A. Temple                              s/_Jeffrey R. Tone________
ntemple@kattentemple.com                        Jeffrey R. Tone
Jeffrey R. Tone                                One of the Attorneys for
jtone@kattentemple.com                         Defendant Hiren Patel
Katten & Temple LLP
209 S. LaSalle St., Suite 950
Chicago, IL 60604
(312) 663-0800




                                               16
